Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered January 14, 1994, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After a jury trial, the defendant was acquitted of murder in the second degree but convicted of manslaughter in the second degree. We reject the defendant’s contention that his sentence was illegal because in sentencing the defendant, the court referred to the defendant’s act as a murder. The defendant’s sentence of 5 to 15 years was within the statutory guidelines for manslaughter in the second degree (see, Penal Law § 70.02 [2] [a]; [3] [b]; [4]). In addition, the court’s comments, when taken as a whole, merely reflect the fact that the court was taking into consideration the nature of the crime, a legitimate factor in determining an appropriate sentence (People v Martinez, 124 AD2d 505).
The defendant’s sentence was not excessive (People v Suitte, 90 AD2d 80). O’Brien, J. P., Ritter, Pizzuto and Florio, JJ., concur.